Exhibit32.1 Certification ofUAL CORPORATION Pursuant to 18 U.S.C. 1350 (Section906 of the Sarbanes-Oxley Act of 2002) Each undersigned officer certifies that to the best of his knowledge based on a review of the quarterly report on Form 10-Q for the period ended September 30, 2007 of UAL Corporation (the “Report”): (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of UAL Corporation. Date: October31, 2007 /s/ Glenn F. Tilton Glenn F. Tilton Chairman, President and Chief Executive Officer /s/ Frederic F. Brace Frederic F. Brace Executive Vice President and Chief Financial Officer
